Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 1-22 were pending.  Amendments to claims 1-2, 5, and 12 are acknowledged and entered.  Claims 1-22 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200299728A1, Published 09/24/2020.  Amendments to the specification presented on 12/01/2021 are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The authorization provided by Applicant’s representative to communicate with the examiner via electronic mail is acknowledged.  

Response to Arguments
Applicant's arguments filed 12/01/2021 regarding the previous Office action dated 08/23/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Examiner Initiated Interview
On 12/13/2021, the Examiner contacted Applicants to propose claim amendments that would result in the allowance of the application.  A video interview was held on 12/22/2021, and final claim amendment drafts were agreed upon later that day.  These amendments are presented below.  


Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent maturing from 16/663,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
(Objection withdrawn.)  The objection to Claims 2 and 12 because of grammatical informalities is withdrawn in light of the amendments to the claims. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, and the status updated as a continuation-in-part is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-13 and 18-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims and applicant’s arguments.

(Rejection withdrawn.)  The rejection of Claims 1-13 and 18-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to be fully enabled under the scope of the claims, is withdrawn in light of the amendments to the claims and applicant’s arguments.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 7, and 10-19 under 35 U.S.C. 102(a)(1) as being anticipated by Jin et. al. (WO2018035059A1, Pub. 02/22/2018, Priority 08/15/2016; CITED ART OF RECORD; hereafter “Jin”) is withdrawn in light of the amendments to the claims and applicant’s arguments.





Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1-4, 10-13, 16, and 18-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/663,109 (reference application) is withdrawn in light of the filing and acceptance of a terminal disclaimer over the ‘109 application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Caplan on 12/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:
	Please replace claim 1 with the following completely rewritten claim:
	1.  A method of determining heterogeneity of protein components of a viral capsid of an intact, non-enveloped viral particle comprising: subjecting a sample comprising said viral particle to hydrophilic interaction liquid chromatography (HILIC) to separate protein components of the viral capsid of said viral particle; determining masses of said protein components of said viral capsid; comparing said determined masses of said protein components of said viral capsid with theoretical masses, wherein a deviation of one or more of said determined masses of said protein components of said viral capsid from the theoretical masses is indicative of a capsid heterogeneity.



3.  A method for characterizing protein components of a viral capsid of an intact, non-enveloped viral particle, comprising: subjecting a sample comprising said viral particle to hydrophilic interaction liquid chromatography (HILIC) to separate protein components of said viral capsid of said viral particle, wherein said protein components are monitored using a fluorescence detector; and determining masses of said protein components of said viral capsid to identify said protein components separated by said HILIC.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the examiner’s amendments incorporated herein, the application is determined to be novel and nonobvious over the prior art.  Further, the amendments allow the arguments presented by applicant to be more persuasive insomuch that they now are more directed towards a method of using HILIC not to purify intact viral particles, but instead subject these non-enveloped viral particles directly to HILIC to determine the viral capsid makeup.  Further, the intact, non-enveloped viral particles are not subjected to a denaturation step prior to analysis, which imparts novelty over the prior art disclosures.  The closest prior art is already of record in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-22 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648